Citation Nr: 0517931	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for chronic venous 
insufficiency with thrombosis, left leg, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to May 
1983.

The instant appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Boston, Massachusetts, which denied a claim for an 
increased rating for chronic venous insufficiency with 
thrombosis, left leg, and granted a claim for an increased 
rating, to 60 percent, for status post discectomy L5-S1 with 
sciatica.  An increased rating above 60 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in April 2004 for further development.  The 
appellant's representative, in a May 2005 written statement, 
seems to have raised a claim for individual unemployability.  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the veteran's representative noted in a May 2005 written 
statement, certain action requested in the April 2004 Board 
remand has not been performed in full.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  

First, the RO was requested to attempt to obtain copies of 
treatment records identified by the appellant and to document 
efforts to obtain said records.  The RO was also asked to 
inform the appellant if it was unsuccessful in obtaining any 
medical records and ask the appellant, in that case, to 
provide a copy of the outstanding medical records.  

The record shows that the veteran identified a number of 
health care providers but that only one facility provided 
it's treatment records.  It does not appear that the veteran 
was advised that the other treatment providers' records were 
not obtained.  In addition, the veteran has recently 
identified two additional treatment providers whose treatment 
records are not included in the claims folder. 

Second, the RO was requested to schedule a VA examination 
wherein a VA physician would, after reviewing the evidence in 
the claims file, render an opinion with respect to the extent 
of any scars as well as the extent, if any, that the 
veteran's service-connected back disability affects his 
employability.  Another VA examination was requested wherein 
a VA physician would, after reviewing the evidence in the 
claims file, render an opinion with respect to whether there 
was evidence of persistent edema and stasis pigmentation or 
eczema, persistent or intermittent ulceration, subcutaneous 
induration or board-line edema with constant pain at rest.  
That examiner was also asked to discuss the extent, if any, 
that the veteran's service-connected left leg disability 
affects his employability.  The May 2004 VA examination 
report did not address the aforementioned concerns.  

Third, the RO was requested to readjudicate the claim with 
consideration of whether a separate evaluation for scarring 
of the back should be assigned.  In addition, and perhaps 
more significantly, the RO was requested to readjudicate both 
claims with consideration of whether a higher rating was 
warranted for either disability on an extraschedular basis 
under 38 C.F.R. § 3.321(b).  The subsequent March 2005 
Supplemental Statement of the Case did not consider either 
entitlement to extraschedular evaluations or a separate scar 
rating.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  Following the procedures outlined in 
38 C.F.R. § 3.159(c) and (e), the RO 
should document attempts to obtain copies 
of all pertinent records developed at the 
following facilities:

a.  Peter P. Anas, M.D., 830 
Boylston St., Chestnut Hill, MA  
02467;

b.  David W. Leaf, D.C., 159 Samoset 
St., Plymouth, MA  02360

c.  Frederick D. Wax, M.D., 345 
Court St., Suite 201, Plymouth, MA  
02360

d.  Roger L. Snow, M.D., 
Massachusetts General Hospital, 15 
Parkman St., Boston, MA  02114;

e.  E. S. Matthews, M.D., 
Massachusetts General Hospital, 15 
Parkman St., Boston, MA  02114;

f.  Katherine T. Dawson, M.D., 
Massachusetts General Hospital, 15 
Parkman St., Boston, MA  02114; and

g.  Dr. Crow, Massachusetts General 
Hospital, 15 Parkman St., Boston, MA  
02114, since June 2004.

2.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and extent of the service-
connected intervertebral disc syndrome.  
All indicated tests and studies should be 
conducted.  The claims folder, including 
a copy of this remand, should be made 
available to the physician for complete 
review in connection with the 
examination.  In particular, the examiner 
is requested to:

a.  Describe any scarring associated 
with the spine in detail.  The 
examiner should note the size of the 
scar and should address whether the 
scar is deep, superficial, unstable, 
painful, tender, or ulcerated; and 

b.  Provide an opinion concerning 
the impact of the appellant's 
service-connected low back 
disability on his ability to work at 
any occupation for which he may be 
otherwise qualified.  

A complete rationale for all opinions 
expressed should be provided.

3.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and extent of the service-
connected chronic venous insufficiency 
with thrombosis, left leg.  All indicated 
tests and studies should be conducted.  
The claims folder, including a copy of 
this remand, should be made available to 
the physician for complete review in 
connection with the examination.  In 
particular, the examiner is requested to:

a.  Provide an opinion as to whether 
there is evidence of persistent 
edema or of board-line edema with 
constant pain at rest; whether there 
is evidence of stasis pigmentation; 
whether there is evidence of eczema; 
whether there is evidence of 
persistent or intermittent 
ulceration; and whether there is 
evidence of subcutaneous induration.  

b.  Provide an opinion concerning 
the impact of the appellant's 
service-connected left leg 
disability on his ability to work at 
any occupation for which he may be 
otherwise qualified.  

A complete rationale for all opinions 
expressed should be provided.

4.  The RO should then readjudicate the 
issues on appeal with consideration of 
whether a separate rating for a scar is 
warranted with regard to the low back 
disorder and with consideration of an 
extraschedular evaluation as to each 
disability under 38 C.F.R. § 3.321(b).  
In the event any of the benefits sought 
are not granted, the appellant and his 
representative should be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




